Citation Nr: 0002163	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including a major depressive episode and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty with the Marine Corps from 
May 1970 to May 1974 and from May 1976 to May 1978.  The 
evidence indicates service in Thailand and Vietnam during his 
first period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for a major depressive episode and for 
PTSD.  A Travel Board hearing was held in June 1998 and the 
hearing transcript is of record.  In September 1998, the 
Board remanded the claim for additional development.  Because 
the claim remains denied, it has been returned for appellate 
review.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.  VA has fulfilled its duty 
to assist.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The evidence does not corroborate the occurrence of any 
of the veteran's claimed in-service stressors nor does it 
show that his major depressive episode had its onset in 
service or is related to service.  


CONCLUSION OF LAW

The veteran's psychiatric disability, including major 
depressive episode and PTSD, was not incurred in service or 
related to any in-service events.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The veteran states while in service, 
he witnessed the decapitation of a fisherman with a 
helicopter blade and, while flying on a rescue mission, he 
found a downed aircraft with two crash casualties and five 
other persons mortally wounded by gunshots sustained 
subsequent to the crash.  The veteran also maintains that he 
was involved in crossfire during service.  In June 1995, 
after reviewing the veteran's historical recollections and 
objective findings, a social worker and VA examiner rendered 
a diagnosis of PTSD and major depressive episode.  A report 
from Kaiser Permanente also shows a diagnostic impression of 
dysthymic disorder, suspect PTSD, (most probably specifically 
related to Vietnam).  In light of the foregoing and when 
presuming the credibility of the evidence submitted, the 
evidence shows that the claim is well grounded.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Cohen, 10 Vet. 
App. at 148; Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); 38 U.S.C.A. § 5107(a).  When the veteran initially 
filed his claim in 1995 he indicated that his alleged 
stressors occurred in September and October 1971 while 
stationed with Task Force Delta and in 1997 he added that 
during Operation Linebacker II in 1972 he incurred additional 
stressors, as at that time he recalled being caught in the 
middle of friendly crossfire.  The veteran reiterated those 
contentions at his hearing in June 1998 and submitted 
electronic mail and articles as evidence.  After reviewing 
those assertions, in September 1998, the Board remanded the 
claim for additional development.  In the remand, the Board, 
inter alia, asked the RO to contact the veteran and inform 
him that (1) he may submit additional corroborating evidence 
of his claimed stressors; (2) meaningful research of his 
stressors will require him to provide the "who, what, where 
and when" of each stressor; (3) he should provide any 
relevant information regarding his friend "Tommy Whoppitt", 
to include in-service and current identifying information, as 
well as indicate which stressful episodes involved serviceman 
Whoppitt; and (4) he may submit evidence of such stressors 
from military and nonmilitary sources.  The Board also wrote 
that through this remand, the veteran was being informed of 
the important nature of the information provided by him to 
help support his claim.

By written documentation in October 1998, the RO asked the 
veteran to provide any additional corroborating evidence of 
his claimed stressors.  The RO reiterated the aforementioned 
provision contained within the Board's remand and told the 
veteran that this information was of "vital importance" in 
the processing of his appeal.  The RO added that the evidence 
should be submitted as soon as possible, preferably within 60 
days and, in any event, within a year from the date of the 
letter.  In response, the veteran submitted additional 
electronic mail correspondence and articles associated with 
the attack at Udorn and Operation Linebacker II.  Reference 
to Tommy Whoppitt was not made.  In January 1999, the RO 
submitted requests for additional information to the Marine 
Corps Historical Center and Commandant of the Marine Corps, 
Headquarters United States Marine Corps (hereinafter 
Commandant of the Marine Corps), and that same month as well 
as in February 1999, the RO received information from each 
department.  In April 1999, upon reviewing the claims folder, 
the RO confirmed and continued the denial and issued to the 
veteran a supplemental statement of the case (SSOC).

In April 1999 the veteran stated that the correct records 
were not searched for his unit, Task Force Delta, 
Headquarters and Maintenance Squadron 36 (H&MS-36) and there 
was no mention of a search of Log of Chopper 46.  He also 
asked the RO to search the flight (tower) records for Udorn 
Air Force Base dated from October 2-3, 1972.  In July 1999 
the RO issued to the veteran a SSOC advising him that 
additional development associated with H&MS-36 Det Delta, 
Futema, Okinawa was not warranted and that the request for 
development of information associated with the Air Traffic 
Control Tower at Udorn Air Base in October 1972 was 
insufficient to initiate additional action.  The RO also 
pointed out that requests for information from the Marine 
Corps Historical Center and Commandant of the Marine Corps 
identified the serial numbers of aircraft indicated by the 
veteran, but the responses did not provide any specific 
information on the aircraft identified nor was there any 
indication of another location that may have historical 
records of aircraft log books.  The veteran thereafter did 
not respond or provide any additional information, except, 
through his representative, he submitted a December 1999 VA 
646 which does not reference determinations made in the July 
1999 SSOC.  

In light of the foregoing, the Board finds that the duty to 
assist has been satisfied and no additional action is 
warranted.  See generally Fossie v. West, 12 Vet. App. 1, 6 
(1998); 38 U.S.C.A. § 5107(a).  In October 1998, the VA asked 
the veteran to submit any additional evidence associated with 
his claim.  (emphasis added)  The veteran promptly responded 
and at that time did not reference any alleged stressors 
incurred while serving with H&MS-36.  (Prior to April 1999 
the veteran also consistently maintained that his stressors 
occurred from August 1972 to May 1973 while stationed with 
H&MS-15.)  Based upon the information received, VA submitted 
requests for evidence to the Marine Corps Historical Center 
and Commandant of the Marine Corps.  In response, each 
department provided additional information associated with 
the veteran's claim.  The information received was complete, 
adequate and pertinent to the veteran's allegations of record 
at that time.  

Although the veteran asserts that additional development is 
warranted for stressors incurred while serving with H&MS-36, 
the Board notes when making that assertion he has premised 
his argument on vague statements.  In the April 1999 letter, 
the veteran did not provide any specific reason concerning 
why the gathering of any additional information would 
increase the likelihood of establishing the occurrence of any 
of his alleged stressors and did not provide the specific 
date, time, or location for any alleged stressor occurring 
during the time period at issue.  Id.; cf. Falk v. West, 
12 Vet. App. 402 (1999).  As such, the Board finds that the 
veteran's statements of April 1999 are too vague to warrant 
any further development and the duty to assist has been 
fulfilled.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78; 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (The VA's 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).

Discussion and Analysis

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

As previously noted, the veteran has submitted a well-
grounded claim.  However, eligibility for a PTSD service 
connection award requires more; specifically, (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. Gaines v. West, 11 Vet. App. 353 (1998); Cohen, 10 
Vet. App. 128; Veterans Benefits Administration Manual M21-1, 
Part VI, para 11.38 (1998) (hereinafter M21-1); cf. 38 C.F.R 
§ 3.304(f) (1999) (Deletes requirement of establishing a 
"clear" diagnosis for service connection for PTSD and 
reference to certain awards as conclusive proof of in-service 
stressors.).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding service connection for PTSD, a current, clear 
medical diagnosis of PTSD has been made and a social worker 
and VA examiner have indicated that the veteran's military 
experience is related to his current condition.  Therefore, 
the only issue remaining is whether or not the veteran has 
provided credible supporting evidence that his claimed in-
service stressors actually occurred.  Suozzi v. Brown, 
10 Vet. App. 307 (1997); Cohen, 10 Vet. App. 128.

At the outset, it is noted that the criteria in DSM-IV for 
determining sufficiency of stressors is no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Id.  As such, the standard to be 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat, i.e., the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe, hostile unit, or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); Fossie v. West, 12 Vet. App. 1 (1998); 
Gaines, 11 Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, both supra; 38 C.F.R. § 3.304(f).  

In this case, the evidence shows that the veteran had not 
engaged in combat with the enemy.  The Board acknowledges the 
Combat History and Expedition-Awards Record showing that from 
August 14, 1972, to May 8, 1973, the veteran participated in 
connection with Operations of Task Force Delta.  Also 
acknowledged are the veteran's statements maintaining that 
while working as a helicopter mechanic, he and other 
crewmembers killed a fisherman with a helicopter blade and 
that he and his crewmembers found seven dead soldiers at the 
scene of an aircraft crash.  

Nonetheless and in spite of the foregoing, the evidence fails 
to show that the veteran engaged in combat.  While in 
service, the veteran did not have a combat military 
occupational specialty.  In December 1997 the Commandant of 
the Marine Corps confirmed that the veteran's duties 
primarily consisted of being a helicopter mechanic.  There 
was no indication that he was a crew chief or a gunner.  
Also, with respect to the veteran's participation in 
Operations of Task Force Delta, as a general matter, a 
statement that the veteran engaged in a particular 
"operation" or "campaign" often will not, in itself, 
establish that he engaged in combat.  VAOPGCPREC 12-99.  
Other evidence of record must support the statement.  In this 
regard it is noted that the veteran's medals and decoration 
awards do not include any that are generally awarded in 
recognition of significant actions of valor.  The veteran was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal with 1960, Navy Unit Citation, 
and Vietnam Meritorious Unit Citation with Palm.  He was not 
awarded the Purple Heart, Combat Infantryman Badge, or any 
other similar combat citation.  See VAOPGCPREC 12-99; see 
also Gaines, 11 Vet. App. at 359; M21-1.  Also, the veteran's 
service medical records do not show that he was engaged in 
combat or that he incurred any wounds or injuries therefrom.  
The record is devoid of any post-service competent evidence 
demonstrating that the veteran was engaged in combat 
activity.  Thus, the evidence in this respect is against the 
veteran's claim and is not in equipoise.  VAOPGCPREC 12-99.

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, 12 Vet. App. 1.  The record indicates that the 
veteran's in-service stressors consist of the following: (1) 
decapitating a fisherman with a helicopter blade; (2) finding 
seven dead soldiers in a downed aircraft; (3) being involved 
in "friendly" crossfire while transporting fellow 
servicemen or during any rescue mission; and (4) being 
involved in the sapper attack at Udorn Air Force Base from 
October 2-3, 1972, and in the search and rescue operations 
associated with Operation Linebacker II from December 18-21, 
1972.  After reviewing the evidence with respect to this 
matter, the Board finds that probative and persuasive 
evidence of record fails to corroborate the occurrence of any 
of the foregoing alleged stressors.  Thus, the evidence is 
against the claim and is not in equipoise.

Here, the veteran's claimed in-service stressors have not 
been documented nor have they been shown to have happened.  
The service medical records are silent with regard to the 
alleged stressors and do not show any complaints of or 
treatment for any psychiatric symptoms and although the 
service administrative records show that the veteran worked 
as a helicopter mechanic, not one of those reports show that 
his alleged stressors actually occurred.  Indeed the Board 
acknowledges that the veteran received several awards 
associated with Vietnam service and that from 
August 14, 1972, to May 8, 1973, the veteran participated in 
connection with Operations of Task Force Delta.  However, the 
service administrative reports do not reference the 
occurrence of a fisherman being decapitated by a helicopter 
blade nor do they show that the veteran found seven dead 
soldiers in a downed aircraft.  The reports also do not 
document that the veteran was involved in any type of 
crossfire while transporting fellow servicemen or during any 
rescue mission.  The reports are also completely devoid of 
any evidence establishing that the veteran was involved in 
the sapper attack at Udorn Air Force Base from October 2-3, 
1972, or in the search and rescue operations associated with 
Operation Linebacker II from December 18-21, 1972.

In this case, not only do the service administrative and 
medical records not confirm the occurrence of the veteran's 
alleged stressors but also the reports and statements from 
the Marine Corps Historical Center and Commandant of the 
Marine Corps do not corroborate the occurrence of any of the 
veteran's alleged in-service stressors.  In December 1997, 
although the Commandant of the Marine Corps noted that 
information provided was insufficient to conduct any 
meaningful research on the veteran's behalf, he confirmed 
that the veteran's records showed that he was primarily a 
helicopter mechanic and there was no indication that he was a 
crew chief or a gunner in his records.  

Additionally, although it was acknowledged that the veteran 
was temporally assigned to Headquarters and Maintenance 
Squadron 15, Marine Aircraft Group 15 (H&MS-15, MAG-15) with 
task force Delta located in Thailand, copies of unit diaries 
of H&MS-15, MAG-15 showing causalities from August 14, 1972, 
to May 8, 1973, fail to demonstrate that either the veteran 
or any member of his unit incurred any injuries or casualties 
associated with his claimed stressors.  Moreover, the 
squadron's command chronologies for the H&MS-15, MAG-15 for 
the period August 1972 to May 1973 do not corroborate the 
occurrence of any of the alleged in-service stressors.  The 
Board is cognizant that the squadron command chronologies 
report that during the month of October 1972, men of 
Detachment A provided combat support for the Air Group at Nam 
Phong, Thailand and that the men of that group "successfully 
survived one intense attack by fire during the month while 
losing a large amount of cargo staged at the Aerial Port for 
shipment to Nam Phong."  (Command Chronology, dated from 
October 1-31, 1972, at page 5).  However, there is no 
evidence showing that the veteran was involved in that 
crossfire, any crossfire occurring at Udorn, or any crossfire 
occurring during Operation Linebacker II.  The command 
chronology reports dated from December 1, 1972, to December 
31, 1972, also fail to corroborate the occurrence of the 
veteran's claimed stressors.  Although the reports show that 
during December, two United States Air Force aircraft were 
recovered at Nam Phong that required maintenance, one B-52 
and one F-4E, it was noted that both crews were appreciative 
of the assistance and commented on that fact.  (Command 
Chronology, dated from December 1-31, 1972, at page 6).  The 
report did not reference any downed aircraft with seven dead 
passengers in the "Narrative Summary" or "In the List of 
Significant Events".  (Id.; see also Operation Linebacker II 
Article, Day 1- December 18, 1972, at page 2).

As previously noted, to establish service connection there 
must be supporting service records or other competent 
evidence of record to support the veteran's assertions that 
he was subjected to the claimed in-service stressors; in this 
case no such evidence has been presented. 

The Board recognizes that diagnoses of PTSD have been made.  
The record consists of a December 1993 Mental Health Intake 
Information report disclosing a diagnostic impression of rule 
out PTSD and a Kaiser Permanente report noting a diagnostic 
impression of suspect PTSD, (most probably specifically 
related to Vietnam and exacerbated by early loss of mother 
and growing up in an alcoholic family of origin).  

On VA examination in June 1995, after reviewing the claims 
folder, the examiner reviewed the veteran's in-service events 
and noted that the veteran's job included picking up jet 
pilots.  The veteran then recalled the in-service incidents 
where a fisherman was decapitated and when his crew found a 
downed plane with seven dead passengers.  The veteran added 
while in service, he was in constant fear of his plane going 
down and being held prisoner.  He also stated that he was 
shot at a couple of times.  After examination, the diagnoses 
were post-traumatic stress disorder, with delayed onset; 
major depressive episode; and alcohol and drug 
abuse/dependence, currently in remission.  An impression of 
PTSD was also noted on general medical examination.  

The June 1995 Social and Industrial Survey report records 
that while in service the veteran was a crew chief and his 
unit performed searches and air rescue, small inserts, and 
searched for wreckage and rescued downed pilots.  They 
typically performed one launch a week but at times they 
performed more.  The veteran thereafter recalled his in-
service stressors, including decapitating a fisherman with a 
helicopter blade and added that it was an intentional kill 
and that they all laughed about the incident on the airplane.  
He also recalled discovering the downed airplane with seven 
passengers.  After reviewing the veteran's post-service 
social history and his symptoms attributable to his disorder, 
the counselor recorded that the veteran had difficulty with 
classic symptoms of PTSD.  

In spite of the aforementioned diagnoses of PTSD and the 
statements indicating that the veteran's disorder is service-
related, service connection still is not warranted.  Review 
of the above-discussed medical reports clearly show that when 
rendering a diagnosis of PTSD, the medical examiners relied 
heavily on the veteran's historical accounts.  As discussed 
above, the record does not corroborate the occurrence of any 
of the veteran's alleged stressors.  Because there is no 
credible supporting evidence establishing that any of the 
veteran's alleged stressors actually occurred, the Board 
finds that the objective evidence does not support the 
diagnoses of PTSD.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals (Court) has held that where a physician has accepted 
the veteran's description of his Vietnam experiences as 
credible and made a diagnosis of PTSD that does not mean that 
the Board is required to grant service connection for PTSD or 
any other psychiatric disorder.  Rather, the Board must 
assess the credibility and weight to be given to the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Court has also held with regard to post-service medical 
opinions associated with PTSD claims, "credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence."  Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).  

Given the fact that the social worker and VA examiner made 
their diagnoses almost seventeen years after service and the 
absence of any objective, probative and persuasive evidence 
indicating that the veteran's alleged stressor actually 
occurred, the Board finds that the medical diagnoses are no 
better than the facts alleged by the veteran and, 
consequently, rejects any medical opinion rendered based on 
those uncorroborated accounts.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson, 2 Vet. App. at 618; Wood v. 
Derwinski, 1 Vet. App. 190, 192, reconsideration denied per 
curiam, 1 Vet. App. 406 (1991) (The Board is not bound to 
accept the diagnosis of PTSD if the evidence of record does 
not objectively support that diagnosis.).

Again, the veteran's testimony and contentions presented on 
appeal are acknowledged.  In a January 1995 PTSD 
Questionnaire, the veteran recalled that while stationed with 
the HELO SQN and Task Force Delta in 1971, he worked as a 
crew chief with air rescue and decapitated a fisherman with 
helicopter blades and found a crashed Air America C-47 with 
two casualties and five other persons had been shot.  As a 
result of these incidents he was depressed and anxious, and 
experienced sleeplessness, nightmares, flashbacks, emotional 
numbing, a mistrust of people and the government, intrusive 
thoughts, guilt, and a startle response, especially with loud 
noise and helicopters.  In a July 1997 statement, the veteran 
added that in 1972 during Operation Linebacker II, they 
picked up at least 2 B52 crews, one of which they saw being 
blow up and thereafter crewmembers parachuted to the ground 
and picked them up, and on another occasion, they dropped 
supplies to a downed helicopter and were caught in friendly 
crossfire.  The veteran also stated that he found a Vietcong 
who had ammunition strapped to him and called ground troops 
to take him prisoner and, on a separate mission, recalled 
arriving late to transport a Colonel to an army base because 
his aircraft crashed into a rice paddy.  The Colonel was very 
upset.  

To support of his contentions, the veteran has submitted 
several May 1998 electronic mail messages from H. C. and N. 
G. addressing the "sapper attack Udorn" and an article 
pertaining to Operation Linebacker II, Days 1-3, December 18-
20, 1972. 

Further at his hearing in June 1998, the veteran clarified 
that the events he described occurred between 1972 and 1973, 
during the periods he was stationed in Thailand.  He 
testified that as a crew chief, he flew each mission with the 
helicopter and identified the helicopter serial number as 
"153398".  He added that aircraft logs associated with his 
service in Thailand would show his involvement in numerous 
search and rescue missions.  The veteran also testified that 
he was personally involved with five pick-ups of surviving 
airmen or the bodies of pilots who did not survive crashes.  
He testified about events involving a sapper attack on an Air 
Force Base at Udorn, and his involvement as a crew chief of a 
search and rescue mission in which his helicopter came under 
enemy fire and "friendly fire".  Regarding the electronic 
mail messages from two veterans who were at the Udorn base at 
the time of the attack, the veteran clarified that these 
veterans were unknown to him personally and were not in his 
unit.  He also testified that he flew on a recovery mission 
to pick up members of a downed flight crew from an Air 
America plane, but upon arrival, he and his crew found that 
all of the crewmembers had been hurt, with two of seven being 
killed in the crash and the five others being shot 
thereafter.  He added that he believed that the incident took 
place in Laos, rather than Vietnam or Thailand.  The veteran 
also testified about the episode involving his crew 
transporting an Army colonel to an unknown destination, and 
then being instructed to return to pick him up.  Soon 
thereafter, however, the helicopter experienced engine 
trouble, and landed in a rice paddy.  While he was repairing 
the engine, several men emerged from nearby trees, and though 
the veteran was not certain whether they were armed, he felt 
scared, and was relieved to leave the unfriendly area.  He 
identified a fellow serviceman named "Tommy Whoppitt", who 
flew with him. 

In spite of the veteran's assertions and testimony as well as 
the electronic mail submitted, service connection for PTSD is 
not warranted.  As noted above, where the claimed stressors 
are not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor.  Moreau, 9 Vet. App. 395.  Again, 
in this case, not only are the service medical and 
administrative records silent with regard to the occurrence 
of any of the veteran's alleged stressors but also the 
reports from the Marine Corps Historical Center and 
Commandant of the Marine Corps do not reference any of the 
veteran's alleged stressors.  The Board points out that it 
does not dispute the veteran's and his supporters' assertions 
maintaining that from October 2-3, 1972, Udorn was under 
sapper attack and from December 18-20, 1972, American forces 
participated in Operation Linebacker II.  Instead, the Board 
disputes the veteran's assertions maintaining that his 
alleged stressors occurred during either of those incidents 
because no objective, corroborating evidence has been 
submitted.  In addition, the Board notes that not one of the 
submitted electronic mail correspondences indicate that the 
veteran was involved in any of those events and the veteran 
testified that the responding servicemen were unknown to him 
and not in his unit.  Because a history of a stressor related 
by the veteran is, in itself, insufficient to establish the 
occurrence of an in-service stressor, the Board finds that 
the evidence is against the veteran's claim in this regard as 
well.  Fossie 12 Vet. App. 1; Gaines, 11 Vet. App. 353; 
Hamilton v. Derwinski, 2 Vet. App. 671, 674-75 (1992) (appeal 
dismissed on other grounds, 4 Vet. App. 528 (1993).

Regarding service connection for a major depressive episode, 
the Board also finds that service connection is not 
warranted.  In this matter, current diagnoses of depression 
have been made.  A December 1993 the Mental Health Intake 
Information report records a diagnostic impression of 
depression, a report from Kaiser Permanente records a 
diagnosis of dysthymic disorder, and a June 1995 VA 
examination report records a diagnosis of major depressive 
episodes.  The reports also indicate that the veteran's 
depression is related to in-service events/PTSD.  In spite of 
the foregoing, however, the probative and persuasive evidence 
of record does not show that the veteran's depressive 
disorder was incurred in service or related to any events of 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Again, the service medical records are negative with respect 
to any psychiatric disorder and, in spite of the veteran's 
testimony presented on appeal, the evidence fails to show 
that any of the claimed in-service events actually occurred.  
When medical opinions which attribute the veteran's disorders 
to service are inconsistent with the evidence of record, they 
are of limited probative value.  See generally Cahall v. 
Brown, 7 Vet. App. 232 (1994); Curry v. Brown, 7 Vet. App. 59 
(1994); Reonal v. Brown, 5 Vet. App. 458 (1993) (Holding that 
a physician's opinion which appeared to rely at least in 
part, if not entirely, on the appellant's recitation of his 
medical history was not material.); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (Holding that a physician's 
letters were not material because although the physician had 
examined appellant on many occasions there was no indication 
that the physician formed his opinion on a basis separate 
from appellant's recitation of his medical and service 
background.).  In light of the absence of competent evidence 
showing that the veteran's depressive disorder has its onset 
in service and the absence of any objective, supporting 
corroborating evidence that the veteran's alleged in-service 
stressors actually occurred, the Board rejects the 
aforementioned medical opinions rendered and finds that 
service connection in this regard is not warranted.  See 
Caluza and Cohen, both supra.

Based on the foregoing reasoning, the Board finds that the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder, including a 
major depressive disorder and PTSD, and is not in equipoise.  
Therefore, the claim is denied.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); Gilbert, 1 Vet. App. 49; 38 C.F.R. §§ 3.303, 
3.304(f). 



ORDER

Service connection for a psychiatric disability, including a 
major depressive episode and PTSD, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

